BLUE, Chief Judge.
Nathan Mack challenges the order of the trial court entered after this court remanded to the trial court to determine the legality of Mack’s habitual offender sentence on his kidnapping conviction. See Mack v. State, 814 So.2d 1107 (Fla. 2d DCA 2002). The trial court correctly determined that the jury found Mack guilty of kidnapping with a firearm; that it was required to enhance the kidnapping conviction from a first-degree felony to a life felony pursuant to section 775.087(2), Florida Statutes (1989); and that a life felony was not subject to habitual offender sentencing under the 1989 habitual offender statute. See id. We therefore affirm that portion of the order striking Mack’s habitual offender designation on the armed kidnapping conviction but reverse the life sentence and remand with instructions to the trial court to resentence Mack within the sentencing guidelines on that count only. See Collins v. State, 800 So.2d 660 (Fla. 2d DCA 2001).
Affirmed in part, reversed in part, and remanded for further proceedings.
SALCINES, J., Concurs.
ALTENBERND, J., Concurs with opinion.